Citation Nr: 1016557	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for avascular necrosis 
of the left hip, currently evaluated as 20 percent disabling 
prior to January 12, 2009 and 30 percent disabling from 
January 12, 2009 onward.

2. Entitlement to service connection for a low back 
disability, to include as secondary to avascular necrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 
1981 and from February 1987 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in Wichita, Kansas, which continued a previously assigned 20 
percent disability rating for left hip avascular necrosis and 
denied service connection for a low back disability, to 
include spinal tuberculosis.

The Veteran testified before the undersigned at a February 
2008 Travel Board hearing at the RO.  A transcript of this 
proceeding has been associated with the claims file.

The Board remanded this case in December 2008.  On remand, an 
increased evaluation from 20 percent to 30 percent was 
granted for left hip avascular necrosis, effective January 
12, 2009, by a rating decision dated in July 2009.  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

The issue of entitlement to an increased rating for left hip 
avascular necrosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his low back disability, as 
manifested by a chronic lumbar sprain with spondylosis and 
Paget's disease of the spine, is related to active military 
service.


CONCLUSION OF LAW

The Veteran's chronic lumbar sprain with spondylosis and 
Paget's disease of the spine was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends that he has a low back disability as a 
direct result of active service or as secondary to his 
service-connected avascular necrosis of the left hip.  For 
the reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A review of the claims file reveals that the Veteran began 
seeking VA treatment for low back pain in August 2005.  He 
reported having had the pain for several months.  Following 
extensive clinical testing, including an MRI of the lumbar 
spine, CT scan, bone scan, bone marrow biopsy, TB skin test 
and CT guided biopsies, the Veteran was diagnosed with spinal 
tuberculosis in September 2005.  

Private treatment records show that a CT scan and bone scan 
were performed in August 2008.  The results were suggestive 
of Paget's disease.  VA treatment records show that an X-ray 
of the lumbosacral spine, performed shortly thereafter, 
revealed no evidence of sclerosis or trabecular thickening to 
suggest the onset of Paget's disease.  However, a September 
2008 bone scan was noted as possibly representing early 
Paget's disease.  A September 2008 MRI likewise revealed 
findings compatible with Paget's disease; the findings were 
also indicative of spinal stenosis.  The Veteran was later 
diagnosed with Paget's disease.  In May 2009, it was noted 
that imaging was suggestive of changes of Paget's disease; 
stable sclerotic changes and arthritic changes were also 
demonstrated.  A diagnosis of spinal stenosis was confirmed.  

The Veteran was afforded a VA examination in March 2009 to 
obtain an opinion as to whether his low back disability could 
be attributed directly to service or as secondary to his 
service-connected avascular necrosis.  The Board finds this 
opinion to be comprehensive and sufficient in addressing the 
matter of nexus.  In this regard, it is noted that the 
examiner reviewed the Veteran's claims file prior to the 
examination, and provided a summary of his relevant medical 
history.  The opinion rendered by the examiner is supported 
by objective and clinical findings.  The Board, therefore, 
concludes that the report is adequate upon which to base a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

At the March 2009 examination, it was noted that although the 
Veteran had a positive tuberculin skin test, there had never 
been any evidence that the tuberculosis affected his bones.  
X-rays of the lumbar spine showed five lumbar type vertebrae.  
The examiner noted that he did not see any lesions where a 
previous biopsy had been taken, nor could he tell where it 
had been removed.  The oblique views showed intact bars but 
with spasm on both sides; the lateral view showed some spasm 
and moderate sclerosis of L2 and L3 and to a lesser degree L1 
and L5.  The examiner indicated that this likely represented 
Paget's involvement.  The spot lateral view showed 
degenerative change, spurring on L4, roughening of the disc 
surface on L5.  The Veteran was diagnosed with chronic lumbar 
sprain with spondylosis and Paget's disease of the spine.  As 
to etiology, the examiner stated that the sprain was related 
to everyday use and aging, whereas the Paget's disease was 
due to unknown causes.  He explained that while it had 
nothing to do with the Veteran's service-connected avascular 
necrosis, it did have its onset in service and in his opinion 
should be service connected.  

Taking into account all of the relevant evidence of record, 
as summarized above, the Board finds that the evidence is at 
least in equipoise in demonstrating that the Veteran's 
chronic lumbar sprain with spondylosis and Paget's disease of 
the spine is related to his military service.  Although the 
earliest evidence of treatment for low back pain is a few 
years following his service separation, the examiner at the 
March 2009 examination found his Paget's disease to have had 
its onset in service.  In addition, the Merck Manual explains 
that "the disease may be asymptomatic or cause gradual onset 
of bone pain or deformity...There are usually no symptoms for a 
prolonged period.  If symptoms occur, they develop 
insidiously, with pain, stiffness, fatigue, and bone 
deformity.  See The Merck Manual, Musculoskeletal and 
Connective Tissue Disorders, Paget's Disease of the Bone 
(emphases added).  In this regard, the Board observes that 
Paget's disease is typically a slow-progressing disease.  
Resolving any reasonable doubt in favor of the Veteran, the 
Board finds that there is competent medical evidence showing 
a nexus between his chronic lumbar sprain with spondylosis 
and Paget's disease of the spine, and service.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's low back 
disability, as manifested by a chronic lumbar sprain with 
spondylosis and Paget's disease of the spine, is related to 
active service, and therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 
2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic lumbar sprain 
with spondylosis and Paget's disease of the spine is granted.




REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision on the increased rating claim.  

As note above, this case was previously remanded by the Board 
in December 2008.  Following additional development, the RO 
issued a July 2009 SSOC as well as a July 2009 rating 
decision implementing a rating increase for the Veteran's 
left hip avascular necrosis.  In August 2009, the RO received 
new evidence, which included VA treatment records dated in 
May 2009 and August 2009 and a VA medical statement dated in 
August 2009, relating to his avascular necrosis.  This 
evidence, which is non-duplicative of the evidence already of 
record and relevant to the claim at hand, was associated with 
the record before the appeal was returned to the Board.  The 
RO has taken no additional development or adjudication of the 
issue since that time.  Where an SSOC is prepared before the 
receipt of further evidence, a new SSOC must be issued to the 
veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  There are no 
regulatory provisions for waiving review of relevant evidence 
received at and by the RO prior to transfer of records to the 
Board.  Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the issue of a increased rating for avascular necrosis of the 
left hip from January 12, 2009 onward is returned to the 
agency of original jurisdiction (AOJ) for consideration and 
the issuance of an SSOC.

In addition, the record reflects that the Veteran underwent 
VA examinations in December 2008 and March 2009.  Although a 
December 29, 2008 C&P X-ray study of the left hip is of 
record, the December 2008 examination report itself is 
nowhere to be found in the claims file.  As the findings of 
this examination are relevant to the issue of increased 
rating for left hip avascular necrosis prior to January 12, 
2009, the case must be remanded so that the examination 
report can be associated with the record.  

Given the Veteran's statements in support of claim, the Board 
also finds that while the appeal is in remand status, the 
RO/AMC must also consider whether the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2009) are met and in accordance with the Court's 
holding in Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 
6, 2009) (per curiam), consider whether the claim is entitled 
to a total rating based on individual unemployability (TDIU).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate with the 
claims file the report of the Veteran's 
December 2008 VA examination, as well as 
any outstanding VA treatment records.  

2. Then, the AOL should readjudicate the 
issue of increased rating for avascular 
necrosis of the left hip.  All new 
evidence received since the issuance of 
the July 2009 SSOC should be considered.  
Readjudication should take into account 
whether the claimant meets the criteria 
for submission of his claim for extra-
schedular consideration, whether the 
claimant meets the criteria for a TDIU, 
and whether "staged" ratings are 
appropriate.  38 C.F.R. § 3.321(b)(1); 
Rice, supra.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


